Citation Nr: 1521119	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-00 158A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lumbar/thoracic dysfunction, back muscle spasms and mild degenerative disc disease (back disability).


REPRESENTATION

Veteran represented by:	Nevada Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 2002 to September 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  At the hearing, the Veteran submitted additional evidence in support of his claim and waived the right to initial consideration of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).  The Board will consider all relevant evidence in the adjudication of the appeal.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, a current back disability is related to active duty service. 


CONCLUSION OF LAW

The criteria for service connection for segment dysfunction and degenerative changes of the thoracic and lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A service treatment record dated in June 2004 notes that the Veteran complained of back pain.  He was diagnosed with lumbar spasms.  A treatment record dated in April 2005 notes an assessment of lower back pain.

Private treatment records dated in September 2010 show that the Veteran complained of joint pain from the upper lumbar back down to the sacral region.  X-rays results showed degenerative disc disease at the upper lumbar spine and facet tropism at left L5-S1.  He was diagnosed with lumbar segment dysfunction and thoracic segment dysfunction.

The Veteran was afforded a VA spine examination in November 2010.  He reported fatigue, decreased motion, stiffness, weakness and spine pain.  He noted spasms that limited his range of motion and limited his ability to lift things, and sit, stand or walk for prolonged periods of time.  The episodes occurred 2-3 times per week and lasted for hours.  Objective abnormalities for the spine were spasms, guarding and pain with motion.  Tenderness was noted for the right side of the cervical spine area and bilaterally for the lumbar spine area. 

X-ray results showed degenerative changes in the thoracic and lumbar spine.  The examiner opined that the Veteran's current low back and thoracic spine pain and spasms were less likely than not caused by or a result of active duty service.  The examiner noted that the Veteran was treated for low back pain while in service, but that there was no single trauma or incident reported.  The examiner stated that lumbar strain and spasms were found to be self-limiting medical problems, in literature, and that the current findings and symptoms were more than likely due to body habitus and general deconditioning. 

A May 2011 VA mental health note indicates that the Veteran reported lower back pain which was rated at 7/10.   A private treatment note dated in February 2012 reveals that the Veteran had been treated by a doctor of chiropractic since August 2010 for thoracic and lumbar pain.  The private doctor noted the Veteran's in-service treatment and opined that it was likely and reasonable to conclude that the Veteran's continuing pain syndrome was due to the residual effects of his in-service injury.  

A private treatment note dated in February 2015 shows that the Veteran complained for achy, throbbing pain across the midline of his back.  He also suffered from rare radiation down the right lateral leg that stopped at his knee.  No weakness or numbness was reported.  The pain would get worse when the Veteran stood for long periods of time.  The private doctor noted a problem with the Veteran's gait and overall posture.  Reduced range of motion in flexion, extension and lateral bending were found.  The private doctor opined that the Veteran had not recovered from his back pain after his active duty service.  

At the Veteran's March 2015 Travel Board hearing, he stated that he wore full Kevlar gear and a back pack as he walked through trails.  He noted that he did not seek treatment for his back pain until 2010 because he did not have insurance.  

After a review of the record, the Board finds that service connection is warranted.  First, the evidence reflects that the Veteran has been diagnosed with lumbar segment dysfunction and thoracic segment dysfunction, and degenerative changes in the thoracic and lumbar spine.  Thus, the current disability element of the claim is met.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Second, the Veteran's service treatment records show treatment for back pain while in service.  Thus, the in-service injury element of the claim is met.

Having established a current disability and in-service injury and symptomatology, the dispositive issue in this case is whether there is a nexus between the current disability and military service. 

The Board finds that the medical evidence of record is at least in equipoise.  The Board is mindful of the negative November 2010 VA opinion; however, that opinion only serves to place the medical evidence in a state of relative equipoise with the February 2015 private medical opinion. 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  As such, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current back disability related to active duty service.  Accordingly, service connection is warranted for a back disability, best characterized as segment dysfunction and degenerative changes of the thoracic and lumbar spine.


ORDER

Service connection for segment dysfunction and degenerative changes of the thoracic and lumbar spine is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


